Filed 5/24/13 Marriage of Hershberger CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE



In re the Marriage of                                                B245241
RICHARD HERSHBERGER and
MELIKE DEWEY HERSHBERGER.
                                                                     (Los Angeles County
_________________________________________________________
                                                                     Super. Ct. No. BD546278)
RICHARD HERSHBERGER,
                             Respondent,
         v.

MELIKE DEWEY HERSHBERGER,
                               Appellant.



         APPEAL from the judgment of the Superior Court of Los Angeles County.
Teresa A. Beaudet, Judge. Affirmed.
                                                   _____________

         Melike Dewey Hershberger, in pro. per., for Appellant.
         No Appearance for Respondent.
                                                   _____________
       Melike Dewey Hershberger, whom the superior court has determined to be a
vexatious litigant, appeals from the judgment of nullity of her marriage to Richard
Hershberger.1 We affirm.
       The underlying facts are described in our opinion in a previous, related appeal and
need not be repeated in detail here. (See In re Hershberger (Aug. 31, 2012, B236505)
[nonpub. opn.].) In summary, Richard suffers from dementia, and two professional
fiduciaries (Emily Stuhlbarg and Richard Norene) currently serve as conservators of his
person and estate. In June 2010 (before the conservatorship proceedings were initiated),
Melike picked up Richard from his residence, drove him to Las Vegas, married him
there, and dropped him off at his residence a few days later, having charged all expenses
for the trip to his credit card. (Ibid.)
       On June 9, 2011, Richard’s conservators filed on his behalf a petition for nullity
of his marriage to Melike. The record reflects that Melike demurred to the petition. The
trial court overruled the demurrer, and the record reflects that Melike did not thereafter
file a timely response to the petition.
       On November 1, 2012, the court conducted a “[d]efault [n]ullity [t]rial.” Melike
did not appear at the trial. The court entered a judgment of nullity, and Melike timely
appealed.
       Melike’s only argument on appeal is that the judgment is not supported by
substantial evidence, because the witnesses who testified at trial did not know Richard at
the time of the marriage and consequently could not know whether he was of “unsound
mind,” within the meaning of subdivision (c) of Family Code section 2210, at that time.2



1
      Because they share a last name, we will refer to Richard and Melike by their first
names.
2
       Melike’s opening brief on appeal also refers to issues relating to allegedly
inadequate service. Insofar as Melike is claiming that the petition for nullity of marriage
was not properly served on her, she has forfeited the issue by failing to provide an
adequate record. (Rancho Santa Fe Assn. v. Dolan-King (2004) 115 Cal.App.4th 28, 46
[appellant bears the burden of providing a record sufficient to demonstrate prejudicial

                                             2
The argument lacks merit. At trial, the court admitted expert testimony to the effect
that Richard was of unsound mind when Melike married him in June 2010. The expert
acknowledged that she did not meet Richard until October 2010, but she nonetheless was
able to offer an expert opinion as to whether he was able “to understand the condition of
marriage” in June 2010, and she explained the basis for that opinion, which Melike does
not address. The expert’s testimony constitutes substantial evidence to support the trial
court’s determination that Richard was of unsound mind when he married Melike.
(See Roddenberry v. Roddenberry (1996) 44 Cal.App.4th 634, 651-654 [explaining the
substantial evidence standard of review].)
                                     DISPOSITION
       The judgment is affirmed. Respondent shall recover his costs of appeal, if any.
       NOT TO BE PUBLISHED.



                                                 ROTHSCHILD, J.
We concur:



       MALLANO, P. J.                            CHANEY, J.




error].) The docket reflects that a proof of service of the summons and petition was filed
on July 7, 2011, but Melike chose not to include it in the appellant’s appendix.

                                             3